DETAILED ACTION
In application filed on 01/09/2019, Claims 8-9 and 12-17 are pending. Claims 8-9 and 12-17 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Page 6, filed on 12/27/2022, with respect to the 35 U.S.C. §112 rejections on Claims 8 and 9 have been fully considered and are persuasive. 
Examiner submits that Applicant’s arguments with respect to Claims 8 and 9 has been considered and are persuasive.

Response to Arguments
Applicant’s arguments, see Page 6, filed on 12/27/2022, with respect to the 35 U.S.C. §103 rejections on Claims 8-9, 12-14 and 16-17 have been fully considered and are persuasive. 
Examiner submits that Applicant’s arguments with respect to Claims 8-9, 12-14 and 16-17 has been considered and are persuasive.

Reasons for Allowance
Claims 8-9 and 12-17are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 8-9 and 12-17 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claim 1 as a whole disclose the combination of steps of independent Claim 1 limitations. 
The closest prior art, West (US20160025761A1) teaches an analysis method comprising:
Injecting (Para 0159, ‘a composition comprising a plurality of cells into a microfluidic channel (referred to as a "partitioning channel")’; Para 0156, 0166) cancer cells (Para 0048, 0273, ‘cancer or cancer stem cell of various kinds, a leukemia or lymphoma cell, or a hybridoma’) of a patient to be analyzed (Abstract) into an analysis chip (Para 0140, 0203, 0250, 0263, Fig. 10A), the analysis chip (Para 0140, 0203, 0250, 0263, Fig. 10A) comprising:

a plurality of valves (Para 0080, ‘valves in the other input channels’; Fig. 5, refs. 102, 104, 106; Para 0170-0173)  configured to regulate a fluid (Para 0154, ‘Valves" are used to restrict movement of cells and/ or movement of fluid (air or liquid) through a channel’; Para 0159; Para 0170, ‘valves may be actuated to partition the channel into a plurality of segments’) to be injected into the chamber (Abstract, ‘segment’; Para 0006, 0054, ‘cell holding chamber’; Para 0084, ‘chamber’),
wherein the chamber (Abstract ‘a microfluidic channel having ‘segments’; Para 0151, 0156, 0006, 0054, ‘cell holding chamber’; Para 0084, ‘chamber’)  comprises:
a channel (Para 0246, ‘the main input or, alternatively, through an auxiliary channel (not shown)) through which a fluid (Para 0246, ‘lysis fluid’; Para 0062, ‘wherein the reagent channel is connected to a supply of a fluid that lyses cells upon delivery of the fluid into the chamber’) including an anticancer drug (Para 0060, ‘the chamber or the input channel is connected to a reagent channel configured for supplying a fluid comprising one or more reagents for maintaining or treating cells in the chamber’; Para 0192, ‘captured cells may be challenged by exposure to a reagent ( e.g., drug, test agent, inhibitor, etc.) and the cell response detected; Para 0229, ‘drugs, potential drugs (test agents)’; Para 0195, ‘mouse antibody’); and a cell lysis buffer flows (Para 0246, ‘lysis solution can be introduced through the main input or, alternatively, through an auxiliary channel (not shown)’)

a cell capturing part (Abstract, Figs. 1,8 , Para 0013, 0020-0033, ‘cell holding chamber(s)’; Para 0145, ‘a plurality of contiguous segments, thereby capturing at least one cell in at least one segment’; Para 0182) configured to capture the cancer cells focused by the cell sorting part (Para 0284, ‘sorting regions’; ( Fig. 1, cells are sorted in at least one segment’; Para 0007); and
an antibody ( Para 0129, 0195, 0271, Claim 123)  array ( Para 0204, 0218 0281) configured to capture proteins (Para 0187, ‘Captured cells may be characterized by a combination of more than one characteristic, such as a combination of the presence or absence of a several extracellular antigens, or intracellular biomarkers including antigens (proteins), specific RNA or DNA sequences, or protein presence or activity’; Para 0223, ‘proteins such as fibronectin and/or collagen, or a protein mixture produced from a cell line’; Para 0246) secreted from the captured cancer cells (Para 0187, 0223);
Sorting (Para 0284, ‘sorting regions’; Fig. 1, cells are sorted in at least one segment’; Para 0007; Para 0212; Fig. 12, ref. 102, ‘segment’) the injected single cancer cells on one channel wall (Fig. 12, ref. 102, ‘segment has wall, as structurally arranged’) and capturing the injected single cancer cells by a cell capturing part (Abstract, Figs. 1,8 , Para 0013, 0020-0033, ‘cell holding chamber(s)’; Para 0145, ‘a plurality of contiguous segments, thereby capturing at least one cell in at least one segment’; Para 0182);

isolating the chamber by closing a first valve of the plurality of valves in a state in which the drug is injected into each channel wherein the first valve configured to open or closing the chamber (Para 0248, ‘Multi-chamber reaction configuration 220-c may include numerous valves 520, which may be utilized to control the flow of solutions through multi-chamber reaction configuration220-c’; Para 0080, 0089, ‘a plurality of input valves configured and arranged to control the input channels such that fluid in any one of the input channels may flow independently of fluid in the other input channels) wherein the first valve configured to open or closing the chamber;
capturing first proteins ( Para 0195, ‘cell surface antigen’)  secreted by the captured cancer cells ( Para 0195, ‘cell surface antigen’)  in a reaction with the anticancer drug (Para 0195, ‘mouse antibody’)
However, West (US20160025761A1) does not teach or fairly suggests the combination and steps of the limitation:

opening the first valve and closing a second valve before the cell lysis is completed, wherein the second valve is configured to control the inflow of the cell lysis buffer into the chamber;
closing the first valve to isolate the chamber after the preparation of the cell lysis buffer is completed;
opening the second valve and injecting a cell lysis buffer to destroy the cancer cells;
capturing second proteins secreted from destroyed cancer cells destroyed by the cell lysis buffer wherein the first proteins differ from the second proteins; and
inserting the analysis chip including the antibody array in which protein is captured into an analyzer to determine a most efficient anticancer drug or anticancer drug combination for the patient,
wherein the first proteins and the second proteins are captured by the antibody array.

Therefore Claims 8-9 and 12-17 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 1. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797